Citation Nr: 0512836	
Decision Date: 05/11/05    Archive Date: 05/25/05

DOCKET NO.  04-03 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a higher initial evaluation for bilateral 
hearing loss, rated as non-compensably disabling from June 
18, 2003.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The Board notes that the veteran appealed a claim for 
entitlement to an increased initial evaluation for tinnitus.  
The claim was certified for appeal.  At his video conference 
hearing with the Board in March 2005 the veteran withdrew his 
appeal for an increased evaluation for tinnitus.  As such the 
Board will not consider this issue.  


REMAND

The veteran was granted service connection for bilateral 
hearing loss by way of a rating decision dated in October 
2003.  He was assigned a noncompensable disability rating.

The Board notes the veteran was examined for compensation 
purposes in September 2003.  The medical evidence of record 
consists of the VA examination and VA outpatient treatment 
reports dated from September 2003 through April 2004 and 
August 2004.  The treatment reports reflect that the veteran 
was fitted with hearing aids in January 2004.  He reported 
good improvement at that time and his prognosis was noted to 
be fair to good.

The veteran was afforded a Board hearing in March 2005.  He 
argued that his hearing acuity had worsened since the 
audiological examination in September 2003.  This requires 
another audiological examination.  Snuffer v. Gober, 10 Vet. 
App 400, 403 (1997) (another examination is required where 
appellant complains of worsening hearing loss after 
audiological examination conducted 2 years earlier).  
Accordingly, the Board will remand for another audiological 
examination to determine the current severity of the 
veteran's service-connected bilateral hearing loss.  

The appellant's case is REMANDED to the RO for the following 
actions:

1.  The veteran should be scheduled 
for a VA audiological examination in 
order to determine the current 
severity of the service-connected 
hearing loss.  Findings necessary to 
apply the pertinent rating criteria 
should be made.  The examiner should 
be provided with the veteran's 
claims folder for review in 
conjunction with the examination.  

2.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If any benefit sought is 
not granted, the veteran and his 
representative should be furnished 
with a supplemental statement of the 
case that addresses all of the 
evidence added to the record and 
afforded an opportunity to respond 
before the record is returned to the 
Board for further review.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2004).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2004).

